UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 24, 2013 X-FACTOR COMMUNICATIONS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54341 45-1545032 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3 Empire Blvd. – 5th Floor South Hackensack, NJ 07606 (Address of Principal Executive offices)(Zip Code) 201-518-1925 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act(17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information set forth in Item 3.02 is incorporated herein by reference. Item 3.02 Recent Sales of Unregistered Securities. On June 24, 2013 (the “Issue Date”), X-Factor Communications Holdings, Inc. (the "Company"), in accordance with the terms of a Subscription Agreement (the “Subscription Agreement”), issued to two accredited investors (the “Purchasers”) for an aggregate purchase price equal to $225,000: (1) 401,787 shares (the “Shares” together with the Warrants (as defined below), the “Securities”) of common stock (2) three year warrants to purchase an aggregate of 401,787 shares of common stock, exercisable at an exercise price of $1.10 per share (the “A Warrant”) and (3) five year warrants to purchase 401,787 shares of common stock at an exercise price of $2.20 per share (the “B Warrant”, together with the A Warrants, the “Warrants”). The Warrants are callable by the Company when the volume weighted average price of the Company's stock as reported by Bloomberg LP exceeds 150% of the applicable warrant exercise price for 10 consecutive trading days. In addition, until the Purchaser shall no longer own any Securities (including the shares of common stock underlying the Warrants), if the Company proposes to issue equity securities of any kind (subject to certain exclusion as set forth in the Subscription Agreement) (the “Proposed Securities”), then the Company shall (1) notify the Purchasers of the terms of the Proposed Securities and (2) offer to the Purchasers the right to purchase a portion of the Proposed Securities, as more specifically set forth in the Subscription Agreement. In addition, if any time from the Issue Date until the Purchaser sells, transfers or disposes of any part of the Securities, Charles Saracino proposes to sell or transfer any shares of common stock, other than sales or transfers to certain Permitted Transferees (as such term is defined in the Subscription Agreement), the Purchasers shall have the right to sell, at the same price and on the same terms and conditions, the number of Shares equal to the number of shares of common stock the third party actually proposes to purchase multiplied by a fraction, the numerator of which shall be the number of Shares owned by such Purchasers and the denominator of which shall be the aggregate number of Shares owned by Mr. Saracino and each purchaser exercising his or its purchase rights. No commissions were paid in respect of the sale of the Securities. The Securities were issued in reliance upon the exemption from registration provided byRule506 of Regulation D under the Securities Act of 1933, as amended, in that the sale and purchase of such Securities did not involve any public offering and the Company obtained representations from each investor that it was an “accredited investor” as that term is defined under Rule 501 of Regulation D.As of the date hereof, there are 18,155,471 shares of common stock outstanding, including 940,537 shares of common stock that the Company is committed to issue (which amount includes the Shares described herein). The foregoing summaries of the Subscription Agreement and Warrants are not intended to be complete and are qualified in their entirety by the terms and conditions of the form of Subscription Agreement and Warrants included as Exhibits 10.1, 4.1 and 4.2, respectively, hereto, which is incorporated by reference herein. This Form 8-K is issued in accordance with Rule 135c under the Securities Act, and is neither an offer to sell any securities, nor a solicitation of an offer to buy, nor shall there be any sale of any such securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. Item 9.01 Exhibits 4.1 Form of A Warrant 4.2 Form of B Warrant 10.1 Form of Subscription Agreement 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 28, 2013 X-FACTOR COMMUNICATIONS HOLDINGS, INC. By: /s/ Charles Saracino Charles Saracino Chief Executive Officer 3
